Citation Nr: 0929738	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for left eye disorder, 
including as secondary to multiple sclerosis.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego that denied the benefits sought on appeal.  The 
Veteran, who had active service from July 1964 to July 1967, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  .


FINDINGS OF FACT

1.  Multiple sclerosis is shown to be causally or 
etiologically related to symptomatology manifested during 
service.   

2.  Residuals of left eye optical neuritis are causally or 
etiologically related to multiple sclerosis.

3.  Due to multiple sclerosis the Veteran is shown to have 
functional impairment such that she is unable to accomplish 
ordinary daily living activities without assistance.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Residuals of left eye optical neuritis are proximately 
due to or the result of a service connected disability.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

3.  The requirements for special monthly compensation on 
account of being in need of the aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008). However, given the favorable 
outcome detailed below, a discussion of the VA's "duty to 
notify" and "duty to assist" obligations is not necessary.

Factual Background

Service treatment records reveal that on June 1964 entrance 
examination the Veteran was found to have 20/200 vision in 
the left eye.  In September 1964 it was noted that on 
prolonged standing the Veteran's legs hurt her.  She also 
complained of dizziness.  A November 2004 ophthalmology note 
shows findings of 20/200 vision in the left eye with poor 
fixation.  It was noted that glasses would not noticeably 
improve visual acuity.  In December 1964 it was noted that 
the Veteran continued to have fatigue without any sore 
throat.  In July 1965 it was noted that the Veteran had 
experienced two weeks of nervousness with a 14 pound weight 
loss.  A July 1967 ophthalmology note shows that the Veteran 
was found to have 20/400 vision in her left eye.  The 
provisional diagnosis was amblyopia.

Post service medical records from 1982 to 1996 show treatment 
for numerous medical conditions.  An August 1996 VA 
examination noted that multiple sclerosis was first diagnosed 
in August 1993.  

In a December 1997 rating decision the RO granted entitlement 
to special monthly pension based on the need for aid and 
attendance.  The decision noted that the evidence clearly 
showed that the Veteran received help with her activities of 
daily living due to her multiple sclerosis.  

VA medical records from 2001 to 2006 show ongoing treatment 
for multiple sclerosis and other medical conditions.  A June 
2005 optometry visual field note shows optic neuropathy of 
unknown etiology.  There was some thought that the neuropathy 
might be based on disc asymmetry.  There was no evidence of 
optic neuritis.  A separate June 2005 VA ophthalmology 
nurse's note indicates that an identical ophthalmology clinic 
diagnosis was made in December 2004.  A June 2005 VA 
ophthalmology resident's note shows diagnoses of multiple 
sclerosis, stable and refractive error.      

In a March 2002 letter, a private treating physician, Dr. MC 
noted that the Veteran was permanently disabled due to 
multiple sclerosis, which had first been diagnosed in August 
1993.  She had progressed to the point where she was no 
longer able to care for herself and required 24 hour a day 
care in order to be able to remain in her home.  She could no 
longer engage in activities of daily living such as bathing, 
dressing, bathroom clean-up, meal preparation and 
housekeeping without assistance.  

In a separate March 2002 letter, Dr. JG noted that the 
Veteran required 24 hour care due to weakness, bladder 
incontinence and cognitive impairment.  She needed help with 
activities of daily living such as bathing, dressing bathroom 
clean-up, meal prep, housekeeping and peri-care for 
incontinence.  She also had unpredictable episodes similar to 
seizures, which required constant monitoring for self-injury. 

In May 2005 the Veteran's representative filed a claim for 
service connection for multiple sclerosis.  In July 2005, the 
representative amended the claim to include service 
connection for left eye disability due to multiple sclerosis.      

In a September 2005 medical opinion, a private neurologist, 
Dr. JG, indicated that he had reviewed the Veteran's medical 
records from the time of service.  The Veteran was noted to 
have decreased visual activity in the left eye, which was 
never adequately explained.   It was found that her vision 
could be corrected to 20/30 in her left eye on admission to 
service.  Later she was seen by ophthalmology and her vision 
was found to be not correctable, and no glasses were 
recommended.  She was also noted to have poor fixation and 
diplopia.  These findings were never fully explained and were 
certainly compatible with left retrobulbar optic neuritis, 
which may have been the index symptom of the Veteran's 
multiple sclerosis.

In addition, Dr. JG related that the Veteran had an 
evaluation for unexplained fatigue with a 14 pound weight 
loss over a short period of time and was evaluated for 
hypothyroidism but this was found to be negative.  This 
fatigue subsequently cleared up but was recurrent later on by 
the Veteran's history.  There was also a single reference to 
the Veteran having weakness in both legs and this appeared to 
have cleared up.  The weakness could easily have been 
consistent with a transient attack of multiple sclerosis.
  
In summary, Dr. JG explained that the Veteran had attacks of 
unexplained fatigue, lower extremity weakness, and 
unexplained vision loss in the left eye that could not be 
corrected by glasses.  These findings in retrospect were more 
likely than not the onset of what would ultimately be 
diagnosed as multiple sclerosis.  Because of their scattered 
nature together with a number of other medical problems it 
was not obvious that the Veteran was coming down with 
multiple sclerosis at the time of her treatment in service.  
Subsequent events made it clear that the Veteran's symptoms 
began at that time, however, and the Veteran was now totally 
disabled due to multiple sclerosis.  

In a September 2005 report of an examination pertaining to 
the need for regular aid and attendance, Dr. AM found that 
due to her multiple sclerosis, the Veteran required the daily 
personal health care services of a skilled provider without 
which she would require hospital, nursing home, or other 
institutional care.  The physician noted that the Veteran had 
a neurogenic bowel and bladder.  She required catheterization 
and a bowel program and she could not manage self-
catheterization and bowel suppository and hygiene without 
assistance.  She was also at times limited with self feeding 
and dressing.  

In a September 2006 letter the Veteran's ex-husband indicated 
that he had known the Veteran since early 1963.  When she 
would come back home to visit while in the military she 
talked about having problems with fainting spells, being 
unable to keep her balance and having problems with blurred 
vision.  This started in or around 1966 or 1967 at which time 
the ex-husband moved to California and did not see the 
Veteran until July 1968.  Their first son was born on July [redacted], 
1969 and the Veteran was in bed for the full pregnancy and up 
to 3 months after.  During this time she had problems with 
balance, which was thought to be a part of her pregnancies.  
During the next three years they had two more sons and the 
Veteran continued to have problems with blurred vision and 
feeling dizzy or off balance.  

In a September 2006 examination report, a VA neurologist 
indicated that he reviewed the Veteran's medical records, 
including her service treatment records.  The neurologist 
noted that the Veteran had entered service with 20/200 vision 
that could only be corrected to 20/50,  Later the vision, 
reported as 20/400, 20/500, was again noted to be 
insufficiently correctable with poor fixation and was 
diagnosed as being consistent with amblyopia.  She had also 
had had leg pain with prolonged standing and complaints of 
fatigue.  The fatigue was initially associated with a sore 
throat but then seemed to outlast the sore throat.  

The Veteran was currently noted to have severe pain and 
spasms in her legs, difficulty with urinating and bowel 
accidents, pain in her legs and extreme pain in the neck.  
She was only able to take a few steps with assistance and 
wore bilateral arthroses to walk.  She came in to the 
examination with an attendant.  She had recently decreased 
vision in her right eye, which she said was down to 20/70.  
She had extremely poor balance, weakness and poor 
coordination in the hands and significant tremor.  Physical 
examination showed that the Veteran could not really move any 
of her extremities well against gravity.  She had some 
significant spasticity with depressed reflexes and her toes 
were down going.  She showed extreme dysmetria on finger to 
nose.  Foot tapping was almost non-existent and existed as 
heel-knee-shin.  

The examiner diagnosed the Veteran as having multiple 
sclerosis, secondary progressive.  The examiner found that it 
was less likely than not that the multiple sclerosis was 
related to service.  He found that her visual disturbance in 
service was more likely amblyopia, rather than optic 
neuritis, reasoning that the Veteran's poor fixation was 
consistent with this problem and that the Veteran had 
indicated that she had been barely aware that she had any 
problems with the left eye when she entered service.  The 
examiner noted that a person with ambylopia would likely not 
notice a sudden loss of vision in the left eye but a person 
with optic neuritis certainly would.  The examiner also found 
that the Veteran's other symptoms in service (i.e. abdominal 
pain, leg pain and fatigue) were too non-specific to identify 
as early manifestations of multiple sclerosis.   

In a November 206 medical opinion, the Chief of Neurology at 
the VA Medical Center (VAMC) in San Diego noted that he had 
reviewed the Veteran's service treatment records.  He 
believed that some of the symptoms shown in the records could 
have represented the earliest features of what had ultimately 
turned out to be multiple sclerosis.  The physician found 
that the repeatedly documented decreased vision in the left 
eye was better explained as optic neuritis rather than 
amblyopia.  Optic neuritis was often unilateral and preceded 
more substantial multiple sclerosis symptoms by years.  He 
and other neurologists who had cared for the Veteran at the 
VAMC had noted decreased visual activity and a mild afferent 
papillary deficit in the left eye, which was consistent with 
damage due to optic neuritis.  Other symptoms that were 
documented were transient but may have represented very mild 
multiple sclerosis attacks.  The first was weakness in both 
legs and the second was fatigue associated with weight loss.  
The physician noted that the Veteran's clinical course had 
been typical of multiple sclerosis and unfortunately had left 
her with marked disability that included severe bilateral leg 
weakness.  In retrospect, the physician thought that it was 
highly likely that the earliest feature of multiple 
sclerosis, optic neuritis was present during the Veteran's 
active service.    

Law & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as multiple sclerosis, when such disease is manifested 
to a compensable degree within seven years of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  38 U.S.C.A. §§ 1114; 38 C.F.R. § 3.350.  The 
Veteran will be considered to be in such need if he/she: (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352 
(a).  38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions be 
found to exist before a Veteran meets the criteria for 
needing the regular aid and attendance of another person.  
The particular personal function, which the Veteran is unable 
to perform, should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the Veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Multiple Sclerosis

Based on this record, it is the Board's opinion that the 
weight of the evidence establishes that the Veteran's 
multiple sclerosis was incurred in service.  In this regard, 
Dr. JG., in his September 2005 opinion specifically opined 
that in retrospect, findings in service including eye 
symptoms compatible with optic neuritis, unexplained fatigue 
and weight loss and lower extremity weakness were more likely 
the onset of what would ultimately be diagnosed as multiple 
sclerosis.  Similarly, the San Diego VAMC Chief of Neurology, 
in his November 2006 opinion, found that it was highly likely 
that the earliest feature of the Veteran's multiple 
sclerosis, optic neuritis was present during the Veteran's 
active service and that other symptoms such as weakness in 
both legs and fatigue associated with weight loss may have 
represented very mild multiple sclerosis attacks.  

The September 2006 VA examining neurologist did produce a 
contrary opinion, noting that the Veteran's visual 
disturbance in service was more likely amblyopia and that the 
Veteran's other symptoms were too non-specific to be 
indentified as early manifestations of multiple sclerosis.  
The Board also notes that the June 2005 VA optometry and 
opthalmolgy notes did indicate that there was no evidence of 
current optic neuritis.  This finding is not by itself 
inconsistent with a finding that the Veteran had optic 
neuritis in service, however.  Notably, neither opinion 
supporting the Veteran's claim found that the Veteran 
currently had optic neuritis, only that it was likely that 
she had this early symptom of multiple sclerosis in service.  
Also, the June 2005 notes express no opinion as to whether 
the Veteran may have had optic neuritis in service or whether 
she may have incurred any residual damage from earlier optic 
neuritis. 

In sum, given that there are no other opinions of record 
addressing the etiology of the Veteran's current multiple 
sclerosis and given that the three neurological opinions of 
record addressing this question have been supported by 
reasonable rationales, the Board finds that the September 
2006 VA examiner's opinion is outweighed by the dual opinions 
of private neurologist, Dr. JG and the Chief Neurologist of 
the San Diego VAMC.  Consequently, the evidence reasonably 
establishes that the Veteran's current multiple sclerosis was 
incurred in service.  38 C.F.R. § 3.303(d).  The 
preponderance of the evidence is in the Veteran's favor and 
service connection for multiple sclerosis is warranted. 

Left Eye Disorder

Both favorable opinions discussed above essentially found in 
their opinions that it was more likely than not that the 
Veteran had optic neuritis during service.  In addition, Dr. 
DG specifically noted that in treating the Veteran, he and 
other VA neurologists had noted decreased visual activity and 
mild afferent papillary deficit in the left eye, which was 
consistent with the damage due to optic neuritis.  Once again 
the September 2006 VA examiner did not find that the Veteran 
had optic neuritis or either eye problem attributable to 
multiple sclerosis during service.  Given the dual supportive 
opinions, however, the weight of the evidence is in favor of 
finding that ocular neuritis did occur.  In addition, given 
the specific finding by Dr. DG of likely optic neuritis 
related damage to the eye, in the form of decreased visual 
activity and mild afferent papillary deficit, it is 
reasonably established that the Veteran has some level of 
residual disability resulting from optic neuritis in service.  
Accordingly, service connection for such residual disability 
is warranted.  

Special Monthly Compensation 

The evidence of record clearly shows that the Veteran is in 
need of daily aid and attendance as a result of her multiple 
sclerosis.  In particular, Dr. A.M. certified that without 
daily services from a health care aid, the Veteran would 
require hospital, nursing home or other institutional care.  
Two other physicians also made similar findings, noting that 
the Veteran is simply not able to take care of her activities 
of daily living without assistance.  Thus, in the absence of 
any evidence to the contrary, the Board finds that a factual 
need for aid and attendance due to multiple sclerosis is 
clearly established.  38 C.F.R. §§ 3.351(b), 3.352(a).  Thus, 
as service connection for multiple sclerosis is now being 
granted, special monthly compensation on the basis of the 
need for aid and attendance is also warranted.    
      
ORDER

Service connection for multiple sclerosis is granted.

Service connection for residuals of left eye optical neuritis 
is granted.  

Special monthly compensation based on the need for aid and 
attendance is granted.    



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


